Name: Commission Regulation (EEC) No 2247/86 of 17 July 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 86 Official Journal of the European Communities No L 196/25 COMMISSION REGULATION (EEC) No 2247/86 of 17 July 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations whereas the measures provides for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 765/86 (3), as amended by Regulation (EEC) No 1326/86(1), introduced arrangements for the sale of butter from intervention stock for export to certain destinations ; whereas Article 5 (3) (a) lays down that a tender shall be valid only if it is in respect of a minimum quantity of 10 000 tonnes ; whereas in order to facilitate the sales provided for by this Regula ­ tion it is appropriate to reduce this minimum quantity ; HAS ADOPTED THIS REGULATION : Article 1 In Article 5 (3) (a) ' 10 000 tonnes' is replaced by '5 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 72, 15 . 3 . 1986, p. 11 . (4 OJ No L 117, 6 . 5 . 1986, p. 16 .